Title: To Thomas Jefferson from Madame de Chastellux, 5 March 1797
From: Chastellux, Marie Joséphine Charlotte Brigitte Plunkett, Marquise de
To: Jefferson, Thomas


                    
                        Paris march the 5th. 1797
                    
                    I am at a loss my dear Sir to find words to express what I felt at the reception of your very friendly letter! So much kindness has filled my heart with gratitude and believe me when I assure you this Sentiment will last as long as my own existence. I can easily conclude from what you tell me that I can entertain little or no hopes of obtaining from Congress any kind of assistance for my Son: but what you are so good as to add affords in my opinion a real compensation, for I shall ever sett a much higher value upon a friend like you, than upon the gifts of fortune. Providence has hitherto given me the means of educating properly my darling boy: I have reason to flatter myself now, they will not be wanting in future, and when he is some years older I am conscious I shall not resist sending him to a Country his father loved and honoured. I Shall then apply to you again my dear Sir and request that you will grant your protection to your deceased friend’s Son.
                    We all that know and respect you in this part of the world expected you would be elected President; it now seems you will not. We are perhaps from our situation and under many circumstances better judges than those who are upon the Spot, and look upon your not being chosen as a real misfortune to your Country, but as a happy event in regard to yourself.
                    I am constantly in Company with your venerable friend Madame d’Enville, and her interesting daughter, as also with Mr. Short; your name is often mentioned, and the Sentiments of affection and esteem you have inspired are of a nature that time has not the power of altering.
                    Mr. Monroe is so obliging as to take charge of my letter, I sincerely regret having seen so little of him and his amiable Wife, but I actually lead the life of a recluse. Within these some year’s past, my circumstances are much changed tho’ my situation has remained the Same: after having Shared in the prosperity of a Woman who is the honour of her Sex, I have since partaken of her miseries; they are however considerably lessened, since she has succeeded in procuring the liberty of her beloved Children, and know’s they will be safe and happy in America;  any kind of attention you will be pleased to Shew them she will gratefully feel, and I am certain if you come acquainted with them, they will interest you personally for it is impossible to possess more virtues, and amiable qualities than are united in those three young Men. Accept again my dr. Sir of my sincere & grateful thanks & believe me as ever & for ever your very affectionate humble Ser.
                    
                        Plunkett Chastellux
                    
                